Order
PER CURIAM.
Kirsten Hutchison appeals from a judgment of the Circuit Court of Buchanan County on her Uniform Parentage Act (UPA), §§ 210.817-.852 petition, determining that Jeffrey Alan Hanes, the respondent, is the biological father of the appellant’s son, Noah Gabriel Hutchison; awarding sole legal and physical custody of Noah to the appellant; and ordering the respondent to pay $400 per month in child support.
The appellant raises two points on appeal. In Point I, she claims that the trial court erred in calculating the respondent’s child support obligation. In Point II, she claims that the trial court erred in denying the full amount of her request for attorney’s fees and expenses.
Her claim in Point I as to child support is dismissed for failure to comply with Rule 84.041 concerning a proper Point Relied On. As to her remaining claim in Point II, we affirm.
We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Missouri Rules of Civil Procedure. 2004, unless otherwise indicated.